As filed with the Securities and Exchange Commission on February 8 ,2012 Registration No. 333-176894 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 5 To FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DAIS ANALYTIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 14-1760865 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 11552 Prosperous Drive Odessa, FL 33556 Telephone: (727) 375-8484 Facsimile: (727) 375-8485 State of New York – Secretary of State Department of State One Commerce Plaza 99 Washington Avenue, 6th Floor Albany, New York 12231 Telephone: (518) 473-2492 Facsimile: (518) 474-1418 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Principal Executive Offices) (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Agent for Service) Copies to: Erick Richardson, Esq. Peter DiChiara, Esq. Richardson & Patel LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 (310) 208-1182 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee( 2 ) Common stock, $0.01 par value per share 33,000,000 $ 0.3 4 $ 11,220,000 $ 1,28 5.81 Amount Due ( 2 ) $ 0 Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended.The Proposed Maximum Aggregate Offering Price is determined by the shares of common stock to be registered multiplied by the Proposed Maximum Offering Price Per Security. For purposes of the registration fee, we used the highest price of our estimated range of the offering price. ( 2 ) Previously paid $2,803.82 THE COMPANY HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE COMPANY SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, AS AMENDED, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED February 8 , 2012 PRELIMINARY PROSPECTUS 33,000,000 Shares of Common Stock This is a public offering of up to 33,000,000 shares of our common stock. The public offering price for the common stock offered hereby is estimated to be between $0.30 and $0.3 4 per share. Once the offering price has been determined, the common stock offering price will remain fixed for the duration of the offering. Our common stock is quoted on the OTC Bulletin Board under the symbol “DLYT.OB”. On February 8 , 2012, the last reported sale price for our common stock was $0. 26 per share. The proposed aggregate price of the shares offered hereby assuminga midpoint offering price of $0.3 2 per share is $ 10, 560 ,000. Investing in our securities involves certain risks, including those set forth in the “Risk Factors” section beginning on page 10 of this prospectus as well as those set forth in any prospectus supplement that should be considered in connection with an investment in our securities. PerShare Total Public Offering Price (1)(2) $ 0.3 2 $ 10, 560 ,000 Placement agent commission (1) $ 0.0 192 $ 6 33,600 Offering Proceeds to Dais, before expenses(2) $ 0.3 008 $ 9, 926,400 For the purpose of estimatingfees paid toplacement agents, we have assumed that they will receive their maximum cash commission on all sales made in the offering assuming theprice of $0.3 2 per share at the midpoint of the estimated range of our offering price.Does not include additional compensation to the placement agent consisting of warrants entitling the placement agent to purchase the number of shares of common stock equal to 6% of the number of shares of common stock sold by the placement agent in this offering.See “Plan of Distribution” for more information on this offering and the arrangements we have with the placement agent. We estimate the total expenses of this offering, excludingany placement agents' commissions, will be approximately $277,804. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, the placement agents' commissions, and proceeds to us, if any, are not presently determinable and may be substantially less than the total offering set forth above which is calculatedusing themidpoint estimatedoffering price of $0.3 2 per share. Once the offering price has been determined, the common stock offering price will remain fixed for the duration of the offering. See “Plan of Distribution” for more information on this offering. Our officers and directors will not receive any compensation for their role in offering or selling the shares.Theplacement agent will receive cash compensation equal to 6% of the aggregate proceeds from the sale of common stock to investors secured by said placement agent and a warrant to purchase 6% of the aggregate number of shares of common stock issued to said purchasersAny such warrant shall have an exercise price equal to 125% of the price per share paid by investors in this offering, be exercisable at any time, in whole or in part, for five years from the date of effectiveness of the registration statement of which this prospectus is a part, and shall contain a cashless exercise provision. Theissuer expects to delivershares to purchasers in the offering on or about, 2012. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2012 i ii TABLE OF CONTENTS PageNo. Cautionary Statement Regarding Forward-Looking Statements 1 Prospectus Summary 2 Summary Financial Data 9 Risk Factors 10 Determination of Offering Price 26 Use of Proceeds 26 Description of Business 28 Properties 39 Legal Proceedings 40 Directors, Executive Officers, Promoters and Control Persons 40 Director Compensation 43 Executive Compensation 44 Security Ownership of Management and Certain Beneficial Owners 48 Certain Relationships and Related Transactions 52 Management’s Discussion and Analysis of Financial Condition and Results of Operation 63 Market for Common Equity 79 Dilution 81 Capitalization 83 Description of Capital Stock 83 Plan of Distribution 84 Indemnification, Limitation of Liability and Disclosure of Commission Position on Indemnification forSecurities Act Liabilities 88 Legal Matters 89 Interests of Named Experts and Counsel 89 Where You Can Find Further Information 90 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 91 Index to Financial Statements 92 Unless otherwise stated or the context otherwise requires, the terms “Dais Analytic,” “we,” “us,” “our” and the “Company” refer to Dais Analytic Corporation. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional or different information. The information contained in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. No dealer, salesperson or any other person is authorized in connection with this offering to give any information or make any representations about us, the securities offered hereby or any matter discussed in this prospectus, other than those contained in this prospectus and, if given or made, the information or representations must not be relied upon as having been authorized by us. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any security other than the securities offered by this prospectus, or an offer to sell or a solicitation of an offer to buy any securities by anyone in any circumstance in which the offer or solicitation is not authorized or is unlawful. iii CAUTIONARY STATEMENT REGARDING
